Opinion issued August 29, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00676-CV
———————————
In re Tracy Brown, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator Tracy Brown filed a petition for writ of mandamus
complaining of Judge Storey’s order denying Brown’s motion to dismiss.[1]
We deny the
petition for writ of mandamus.  Any
pending motions are dismissed as moot.
PER CURIAM
 
Panel consists of Justices Keyes, Higley, and
Massengale.
 




1        The Honorable Linda Storey, judge of the County Civil Court at Law No.
3 of Harris County, Texas.  The
underlying lawsuit is Mesa Distributors, Inc. v. Tracy Brown d/b/a
Rhinestones in Design, No. 990817 (Cnty. Ct. at Law No. 3, Harris County,
Tex.).